Dissenting Opinion
Bowen, J.
I cannot agree with the majority opinion *431in this case. The holding is based upon the conclusion that the record is totally devoid of evidence or inferences therefrom tending to establish negligence or want of due care on the part of the appellee. Therefore upon such major premise that appellant was guilty of negligence as a matter of law the majority concluded that the verdict could not have been different regardless of the various errors assigned by the appellant, and the judgment was affirmed without any consideration of the other errors.
The rule is firmly settled in this state that the question of negligence is primarily for the jury, and that it only becomes a question of law when there is no dispute in the evidence and but one reasonable inference may be drawn therefrom. Johnson v. Wilson, Admx. (1937), 211 Ind. 51, 5 N. E. 2d 533; Gamble v. Lewis (1949), 227 Ind. 455, 85 N. E. 2d 629; H. E. McGonigal, Inc. v. Etherington (1948) 118 Ind. App. 622, 79 N. E. 2d 777; Red Cab, Inc. v. White (1938), 213 Ind. 269, 12 N. E. 2d 356; Neuwelt v. Roush (1949), 119 Ind. App. 481, 85 N. E. 2d 506.
In a recent case, this court upheld a verdict of actionable negligence in a case very similar on the facts to the instant case. Kelley v. Hocutt, by Next Friend, etc. (1955), 125 Ind. App. 617, 128 N. E. 2d 879.
An eye witness to the accident in the case at bar, one Jules Sloan testified that the appellee stopped his car about three or four car lengths from where the boy was. That appellee didn’t make any attempt to slow down and that appellee’s car just more or less rolled the child in between the wheels. This testimony together with the evidence recited in the majority opinion that appellee was looking for a place to park and “that there were no tire skid marks at the scene to indicate that the appellee saw the child before the accident occurred,” it seems to me was clearly sufficient *432to have established a reasonable inference that the appellee was guilty of the act of negligence charged in that he failed to keep a proper look-out. I therefore cannot agree with the conclusion stated that the record was devoid of evidence or inferences therefrom tending to establish negligence and I feel that this court should have considered the other specifications of error.
In my opinion there was obvious error in the admission of evidence which, while mainly related to the question of contributory negligence, was evidence that would have related to the question of the circumstances surrounding the accident, and as such bore an indirect connection with the matter of appellee’s negligence, and would without question improperly affect the result of this cause.
The court permitted the witness Pauline Warner to testify that she had seen the little boy Edwin Perkins playing out in the street on the day before the accident. (My emphasis). The court permitted this evidence of this one instance to go in on the ground, as stated by the trial court, that it was proper as proof of habit, and proper objection was made to such questions by the appellant and error reserved and assigned in this appeal.
In my opinion it cannot seriously be questioned that this action of the trial court was clearly reversible error. Banner v. Hohman (1938), 104 Ind. App. 637, 11 N. E. 2d 509; 15 A. L. R. 125; 18 A. L. R. 1109. In Lynch v. Bates (1894), 139 Ind. 206, (p. 212), 38 N. E. 806, the court stated: “The word habit has a clear and well understood meaning, being nearly the same as custom and cannot be applied to a single act.”
Not only was improper evidence admitted which was highly prejudicial, but also, there was error in the giving of instructions, and in the principles of law as announced in the trial in the court below contravening *433the rule in Thompson v. Town of Fort Branch (1931), 204 Ind. 152, 178 N. E. 440, as to the nature of the cause of action. The decisions relied on by appellee were prior to the present statute giving a father a cause of action for injury or death of his child. Acts of General Assembly 1951, Ch. 112, §1, p. 307, §2-217, Burns’ 1946 Replacement, Acts 1881 (Special Session) Ch. 38, §29, p. 240.
Furthermore, the result of the principles of law enunciated by the trial court in its ruling on the instructions given and refused is the announcement of an erroneous rule imputing the negligence of one parent to the other parent in a second parent’s action for loss of services without a showing of privity by contract or agency. Union Traction Co. v. Gaunt (1923), 193 Ind. 109, 135 N. E. 486; The City of Evansville v. Senhenn (1892), 151 Ind. 42, 47 N. E. 634, 51 N. E. 88.
In my opinion the judgment in the court below should be reversed.
Note. — Reported in 143 N. E. 2d 105.